Continuation Sheet

	Regarding claim 1, the applicant argues that previously cited reference, Lee ‘468 and Yu ‘940 do not disclose the claimed feature of “detect whether the paging signal comprises information defining an allocation of a communication resource for use by the terminal device to send a connection request message to the base station”.  However, as shown in the previously presented rejections.  Lee ‘468 shows how the terminal would function when receiving a paging signal that comprises allocation information and paging signal that does not include allocation information in Fig. 9 and Fig. 10 wherein Fig. 10 represents the legacy 4-step RACH procedure while Fig. 9 represents the new 2-step RACH procedure.  Yu ‘940 then shows in paragraph [0086] that the paging message may contain resource allocation to acquire quick access to the network.  Therefore, it is clearly suggested that the terminal must detect whether the paging message contain resource allocation in order to determine whether quick access may be obtained.  Therefore, it is obvious that the terminal may detect whether resource allocation is included in the paging signal and determine whether the 2-step RACH procedure that allows quick access to the network should be used or the legacy 4-step RACH procedure should be used.

	Regarding Chatterjee, Lee ‘722, Yu’241 and Lee’419, the applicant traverses the rejections by arguing that the portion of these references cited are not present in their corresponding priority documents that predates the effective filing date of the current application.  However, the cited portions are indeed found in the priority documents.
	The portions relied on in the previous Office Action for Chatterjee is found in the final paragraph on page 3 of its provisional application 62/204,313.

	The portions relied on in the previous Office Action for Yu ‘241 is found on page 2 if its priority document PCT/CN2014/090611.
	The portions relied on in the previous Office Action for Lee ‘419 is found in bullet 3 on page 9 of its provisional application 62/149,648.
	As shown above, all of the cited references claim priority to documents that disclose the cited features and pre-dates the effective filing date of the current application.  The cited references are therefore considered valid prior-art references and previously presented rejections are maintained.

/JUTAI KAO/Primary Examiner, Art Unit 2473